 U.S. TUNGSTEN CORP.

EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of the 1st of March, 2013
and effective as of the Effective Date (as defined herein), is made and entered
into by and between U.S. Tungsten, Inc. (Hereinafter "the Company") and Michael
Olsher (hereinafter the "Executive").




WHEREAS, the Company employs the Executive, as its Chief Executive Officer; and




WHEREAS, the Executive and the Company desire to memorialize the terms and
conditions of the Executive's employment with the Company in a written binding
contract.




NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:




1.

Employment




The Company hereby agrees to employ the Executive on the terms and conditions
stated herein, to perform and discharge such services and duties as are
reasonably required of the Chief Executive Officer, and such other substantially
similar services and duties as he may be assigned from time to time by the
Company's Board of Directors (the "Board") and such other persons as they may
designate.  The Executive agrees to accept such employment with the Company as
of the Effective Date on the terms and conditions stated herein, and to devote
his full and best efforts, energies and abilities to the Company on an
“as-needed” basis, provided, however, that the Executive may serve as a director
of any company that is not directly or indirectly in competition with the
Company, as long as such service as a director does not interfere with his
duties and obligations to the Company.




2.

Term; Effective Date




The term of this Agreement shall commence as of March 1, 2013. "Effective Date")
and shall continue until this Agreement is terminated pursuant to Section 8
below.  The Executive may be terminated by the Company, as represented by its’
Board of Directors, at will at any time. However, a termination of the Executive
shall be governed by the provisions of Section 8 below




3.

Compensation




As compensation for services rendered by the Executive during his employment
under this Agreement, the Company shall, commencing with the Effective Date, pay
him a base salary at the rate of Two Thousand Five Hundred Dollars ($2,500.00)
per month.




The Company shall issue 100,000 fully-vested common Shares to the Executive upon
joining the Company (“Signing Bonus”).




The Company shall compensate Executive with an additional 100,000 share of
Common Stock of the Company after each quarter of association. Such issuance
shall be cumulative and payable on the last business day of the year earned.




The Company agrees to issue 20,000 Restricted Shares of Common Stock to Mr.
Jason Treisman 5768 N.W. 39th Ave, Boca Raton, FL, 33496, as a ‘recruitment fee’
after the 90 day Preliminary Association Period (“PAP”) expired.




4.

Benefits




The Company shall provide the Executive with standard executive benefits
including without limitation: vacation, holidays, sick leave, group health
insurance (if established), stock option plan(s) (if established).





2










5.

Expenses




The Company shall reimburse the Executive for all reasonable and necessary
business expenses incurred by him in the performance of his duties hereunder, in
accordance with its policies, and provided they are vouchered in a form
satisfactory to the Internal Revenue Service and consistent with company policy
for the deduction of such expenses.




6.

Compliance with Other Agreements




The Executive represents and warrants that his performance hereunder shall not
conflict with any other agreements to which he is a party.  The Executive agrees
not to enter into any agreement, either written or oral, which may conflict with
this Agreement, and he authorizes the Company to make known the terms of this
Agreement to any person or entity.




7.

Exclusive Services, Confidential Information, Business Opportunities,




Non-Competition, Non-Solicitation and Work Product




The Executive agrees to maintain all confidentiality with respect to any and all
work product derived from the Executive’s activities on behalf of the Company.




8.

Termination




If, for any reason, the Executive's employment by the Company is terminated,
employment by the Company shall be governed by the following:




(a)

By the Company




(i)

Termination for Cause




The Company may terminate the employment of the Executive for Cause at any time.
For purposes of this Agreement, "Cause" for termination shall mean the
commission of a material act of fraud, theft or dishonesty against the Company;
or willful non-performance of material duties which is not cured within thirty
(30) days after receipt of written notice to the Executive from the Board of
Directors. In the event of a termination pursuant to this Section 8(a)(i), the
Company may relieve the Executive of his duties.  In the event of termination
pursuant to this Section 8(a)(i), the Executive shall not be entitled to any
further compensation or benefits from the Company except such compensation or
benefits which have been earned prior to the date of termination pursuant to the
express terms of this Agreement, any Stock Option Agreement(s), as between the
Company and the Executive.




(ii)

Termination Without Cause




The Company, in its sole discretion, may terminate the employment of the
Executive at any time without "Cause" as defined by Section 8(a) (i) or without
any other cause whatsoever. For purposes of this Section 8(a) (ii), a
termination without cause shall not include a death or disability (as defined in
Section 8(a)(iii) below) or a termination by the Executive (as defined in
Section 8(b) below), but a termination without cause shall include a significant
diminution of the Executive's employment duties or compensation, removal as
Chief Executive Officer of the Company or a material breach of this Agreement by
the Company. If the majority of the capital stock of the Company or
substantially all of its assets are purchased by, or the Company is merged with,
another company, entity or person, the Executive shall be deemed to have been
terminated without Cause, if, after such transactions, there is a material
reduction in the Executive's responsibility for, and





3







authority over, the same internal functions of the Company's business as he had
prior to such transactions, a reduction in the base salary of the Executive or
the Executive is required to relocate. In the event of termination pursuant to
this Section 8(a) (ii), (A) (I) Company shall pay the Executive an amount equal
to:




(ii)

If prior to 90 days (Preliminary Association Period “PAP”) then $2,500.00 and an
additional 100,000 Restricted Shares of Common Stock of the Company.




b)

If after 90 days and before 12 months $15,000 and 100,000 Restricted Shares of
Common Stock of the Company.




c)

After 12 months $15,000 and an additional 200,000 Restricted Shares of Common
Stock.




Such payments shall be due within 20 business days should executive be due any
payments from this schedule.




(II) all of the options (if established) granted to the Executive shall vest and
immediately become exercisable and such options shall expire five years after
such Termination Without Cause and (B) the Executive shall not be entitled to
any further compensation or benefits from the Company except for such
compensation or benefits which have been earned prior to the date of
termination.




(b)

Death or Disability




The Executive's employment shall be terminated in the event of his death or
disability. The term "disability" shall mean a serious and permanent medical
incapacity or disability that precludes the Executive from performing
professional work. The Company, at its option and expense, shall be entitled to
retain a physician reasonably acceptable to the Executive to confirm the
existence of such incapacity or disability. In the event of termination under
this Section 8(b), neither the Executive nor his estate shall be entitled to any
compensation or benefits from the Company except for such compensation or
benefits which have been earned prior to the date of termination.




(c)

By the Executive




The Executive may voluntarily terminate his employment at any time upon three
(3) months' written notice to the Company. A voluntary termination by the
Executive shall not include a date on which the Executive ceases to be employed
by the Company due to death or disability (as defined in Section 8(b) above).
 In the event of such voluntary termination by the Executive, the Company may at
any time prior to the expiration of the notice period relieve him of his duties
and pay him his salary in lieu of notice for the remainder of said notice
period. In the event of termination pursuant to this Section 8(c), the Executive
shall not be entitled to any compensation or benefits from the Company except
for such compensation or benefits which have been earned prior to the date of
termination.




9.

Arbitration




This Agreement will be construed under Florida law. The parties shall endeavor
to settle all disputes by amicable negotiations. However, with regard to any
controversies, claims and other matters in question arising out of or relating
to this Agreement or its breach which are not settled through informal
negotiations, said matters shall be resolved by mediation in accordance with
Chapter 44, Florida Statutes, or arbitration, as follows:




A.

The parties shall first submit all disputes to mediation. The parties shall,
within thirty (30) days of a demand for mediation, exchange list of three
persons who are certified by the Florida Supreme Court in civil matters, and the
parties shall attempt to agree on a mediator. If the parties are unable to agree
on a mediator among the persons listed, the mediator with the best settlement
statistics (highest percentage of settled cases) during the prior one year
period, among the persons whose names are listed, shall be designated to mediate
the dispute. The cost of mediation shall be equally divided by the parties and
it shall occur in Broward County, Florida. If the parties are unable to settle
the dispute through mediation, the matter shall proceed to binding arbitration.




B.

Arbitration shall occur in Broward County, Florida before one arbiter agreed
upon by the parties or, if no agreement is reached, by a panel of three
arbiters, each of whom shall be impartial. The arbitration shall proceed in
accordance with the rules of the arbiter selected. If the parties are unable to
agree on a arbiter, any arbitration shall be conducted in accordance with the
rules of the American Arbitration Association





4







(“AAA”) and the panel shall be selected by the AAA. In determining the
appropriate background of the members of the panel, the AAA shall give due
consideration to the issues to be resolved, but its decision as to the identity
of the panel shall be final.




C.

Arbitration may be commenced by any party to this Agreement by the service of a
written request for arbitration upon the other affected parties. Such request
shall summarize the controversy or claim to be arbitrated. The party seeking to
commence arbitration shall include in its request whether it proposes using one
agreed upon arbitrator or a panel of three to be selected by AAA. If the request
proposes one arbitrator, the parties shall have thirty (30) days to agree on the
arbitrator. If no agreement is reached in that period, the matter shall be
referred to AAA.




D.

The initial cost of the arbitration, i.e. filing and administration fees, shall
be borne by the party seeking to arbitrate. All attorneys’ fees shall be
separately borne by the respective parties, but the arbitrator(s) shall have
discretion to award attorney’s fees and costs in accordance with Florida law.




E.

The arbitrator(s) may not alter the terms of this Agreement or award any remedy
not provided in this Agreement or awardable under Florida law. The award will be
based on the greater weight of the evidence and it shall state findings of fact
and authority upon which it is based. If the parties use discovery, it will be
in accordance with the Florida Rules of Civil Procedure and the arbitrator(s)
will resolve all discovery related disputes.




F.

The parties hereby expressly waive punitive damages and under no circumstances
shall an award contain an amount which reflects punitive damages. Judgment on
the award maybe entered in any court having jurisdiction thereof, but the venue
for any action is in Broward County, Florida.




G.

Controversies or claims submitted to arbitration under this section shall remain
confidential, and to that end it is agreed that neither the facts disclosed in
arbitration, the issues arbitrated nor the views or opinions of any persons
concerning them shall be disclosed to third persons at any time, except to the
extent necessary to enforce an award or judgment or as required by law or in
response to legal process or in connection with such arbitration.




10.

Non-Waiver




It is understood and agreed that one party's failure at any time to require the
performance by the other party of any of the terms, provisions, covenants or
conditions hereof shall in no way affect the first party's right thereafter to
enforce the same, nor shall the waiver by either party of the breach of any
term, provision, covenant or condition hereof be taken or held to be a waiver of
any succeeding breach.




11.

Severability




In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed, or if any such provision is held
invalid or unenforceable by a court of competent jurisdiction or any arbitrator,
such provision shall be deleted from this Agreement and this Agreement shall be
construed to give full effect to the remaining provisions thereof.




12.

Governing Law




This Agreement shall be interpreted, construed and governed According to the
laws of the State of Nevada, without regard to the principle of conflicts of
laws thereof.




13.

Headings and Captions




The paragraph headings and captions contained in this Agreement are for
convenience only and shall not be construed to define, limit or affect the scope
or meaning of the provisions hereof.








5







14.

Survival




The provisions of the Non-Competition Agreement and the Stock Option Agreement
(and any agreements incorporated therein by reference) shall survive the
termination and/or expiration of this Agreement.




15.

Entire Agreement




This Agreement, contains and represents the entire agreement of the parties and
supersedes all prior agreements, representations or understandings, oral or
written, express or implied with respect to the subject matter hereof.  This
Agreement may not be modified or amended in any way unless in writing signed by
both the Executive and the Company.




16.

Assignability




Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party without the prior written consent of the other.  Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their heirs, successors and assigns.




17.

Notices




All notices required or permitted hereunder shall be in writing and shall be
deemed properly given if delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, or sent by telegram, telex,
telecopy or similar form of telecommunication, and shall be deemed to have been
given when received.  Any such notice or communication shall be addressed to the
Company at 871 Coronado Centre Drive, Suite #200, Henderson, Nevada 89052.
Notices to Executive shall be delivered to: 11053 Malaysia Circle, Boynton
Beach, FL 33437. or such other address as the parties shall have furnished to
one another in writing.




18.

Counterparts




This Agreement may be executed in two or more counterparts all of which shall
have the same force and effect as if all parties hereto had executed a single
copy of this Agreement.




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of the Effective Date.







 

 

 

U.S. Tungsten, Inc.

 

 

 

 

By:

/s/ Michael Olsher

 

By:

/s/ Matthew Markin

 

 

 

 

 

Printed Name:

Michael Olsher

 

Title:

President

 

 

 

 

 

Date:

February 21, 2013

 

Date:

February 13, 2013






